Citation Nr: 1123152	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by left-sided facial weakness.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a disorder manifested by a positive tine test.


REPRESENTATION

Appellant represented by:	George E. Quillin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an October 2010 central office hearing.  

In additional to the issues set out on the title page, the Veteran had also previously perfected a claim of entitlement to a compensable evaluation for mitral valve prolapse.  In correspondence which was received in January 2010, the Veteran indicated that she wanted to remove the issue from appellate consideration at that time.  The Board finds the appeal of the denial of a compensable evaluation for mitral valve prolapse has been abandoned, notwithstanding any subsequent statements to the contrary.  If the Veteran wishes to reopen her claim for a compensable evaluation for this disorder, she should do so with the RO.

The  issues of whether there was clear and unmistakable error (CUE) in 1990, 1996 and 1999 RO decisions which denied service connection for respiratory disease, the issue of the timeliness of a notice of disagreement to a February 1996 rating decision which denied service connection for a respiratory disease, the issue of the timeliness of a notice of disagreement to a February 1999 rating decision which denied service connection for a respiratory disease, the issue of entitlement to service connection for environmental allergies, and the issues of 

whether new and material evidence has been received to reopen the claims of entitlement to service connection for sinusitis and for allergic rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for a disorder manifested by left-sided facial weakness is addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will inform the Veteran if any further action is required on her part.  


FINDING OF FACT

A positive TB tine test is not a disability subject to service connection; there is no evidence that the Veteran experiences any current disability as a result of her in-service positive TB tine test; and active tuberculosis did not manifest within three years of service discharge.


CONCLUSION OF LAW

A positive TB tine test is not a disability for which compensation may be granted; a disability as a result of a positive TB tine test was not incurred in or aggravated by the Veteran's active duty military service; and active tuberculosis may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a January 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection a disorder manifested by a positive tine test.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letter.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate her claim and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the January 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding whether there are any residuals of the positive tine test.  The etiology opinion was supported by an adequate rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him or her through his or her senses, he or she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to whether there are any currently existing residuals of a positive tine test or the etiology thereof.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including active tuberculosis to a degree of 10 percent within three years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In February 1995, the Veteran submitted a claim of entitlement to service connection for a disorder manifested by a positive tine test.  The Board notes that a tine test is used to determine the presence of tuberculosis.  The service treatment records reference the presence of a positive tuberculosis test.  Furthermore, the Veteran apparently received treatment during active duty for approximately one year in response to the positive test.  The Board finds the claim must be denied, however, as there is no competent evidence of record documenting the existence of a disorder manifested by a positive tine test.  

A February 1980 chest X-ray was negative.  

A September 1988 private clinical record indicates the Veteran reported she had a positive tine test during active duty.  A chest X-ray conducted in response to this report was interpreted as being normal.  

A March 1992 chest X-ray was radiographically normal.  A November 1994 chest X-ray was also interpreted as being normal.  

In September 1995, the Veteran informed a private clinician that she was positive for tuberculosis while stationed in Korea in 1979.  She reported she took medication for tuberculosis for one year.  No pertinent abnormalities were diagnosed.  

In July 1999, a pulmonary evaluation was conducted.  The Veteran informed the examiner that she had a positive tuberculin (tine) skin test in 1974 while in the military.  She was reportedly treated with isoniazid and pyridoxine for one year.  She denied fever, cough, sputum production or weight loss.  The examiner noted that the Veteran's last chest X-ray was in 1992 and was completely normal.  There was no history of significant dyspnea, although there was a history of some allergic symptoms with runny nose and congestion.  The impression was that there was no evidence of any disability related to the prior positive tuberculin skin test.  The Veteran was appropriately treated and has post-treatment chest radiograph which was completely normal.  The examiner found there was no evidence of active tuberculosis.  The examiner also opined that there is no relationship between the Veteran's allergic symptoms and the positive tuberculin skin test.  The examiner could find no evidence of disability related to the prior medical condition.  

A July 1999 VA clinical record includes the assessment of prior positive tuberculosis test with no evidence of sequela.  

A December 1999 chest X-ray normal.  

A December 1999 VA respiratory diseases examination resulted in a finding of no lung pathology found.  

The only evidence of record which indicates that the Veteran experiences any disorder manifested by a positive tine test is the Veteran's own allegations and testimony.  As set out above, the Veteran is a lay person without specialized medical training.  Any opinion as to the existence and etiology of a disorder manifested by a positive tine test is without probative value.  

There is no competent evidence of record documenting the presence of active tuberculosis.  No health care professional has diagnosed the presence of the disorder or any residuals of the disorder.  As the Veteran has never had active tuberculosis, the Board finds that presumptive service connection for such disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a positive TB tine test is not a disability subject to service connection.  Rather, such is a test result.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the instant case, the Veteran has not alleged, nor does the record show, that she experiences any current disability as a result of her in-service positive TB tine test.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a positive TB tine test must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a positive TB tine test.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a disorder manifested by a positive tine test is not warranted.  The appeal is denied.  


REMAND

As set out in the introduction, the Veteran, via her representative, has raised claims that CUE exists in 1990, 1996 and 1999 RO decisions which denied service connection for respiratory diseases.  These claims have not been adjudicated in the first instance by the RO and must be sent to the RO for consideration.  Unfortunately, the Board finds that the issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for a disorder manifested by left-sided facial weakness are inextricably intertwined with the CUE claims.  The Veteran has argued that both her hearing loss disorder and her left-sided facial weakness were caused by her respiratory disorders.  The Board is aware that the Veteran's claims have been ongoing for many years.  However, the addition of the new CUE claims negates the Board's ability to adjudicate the hearing loss and left-sided facial weakness claims at this time.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  The hearing loss and left-sided facial weakness claims are interrelated based on the allegation that these disorders were caused by the Veteran's respiratory problems.  Service connection is not currently in effect for respiratory disorders.  A grant of service connection for a respiratory disorder based on the CUE claim could potentially affect the outcome of the hearing loss and left-sided facial weakness claims.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether there was clear and unmistakable error (CUE) in 1990, 1996 and 1999 RO decisions which denied service connection for respiratory diseases.  Should the RO deny the CUE claim or claims, the Veteran must be appropriately notified of that decision and informed of her appellate rights.  Should the Veteran perfect an appeal or appeals, the CUE issue or issues should be sent to the Board for consideration.  The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for a disorder manifested by left-sided facial weakness will be held in abeyance pending resolution of the CUE claims.

2.  After completion of the above, the RO should review the record and readjudicate the issues of service connection for left ear hearing loss and entitlement to service connection for a disorder manifested by left-sided facial weakness.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


